                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

    MARINA VOLTZ,                                       Civil Action No. 20-13695 (FLW)

                Plaintiff,

         v.                                               MEMORANDUM & ORDER

    SOMERSET COUNTY JAIL, et al.,

                Defendants.



        This matter has been opened to the Court by Plaintiff Marina Voltz’s 1 motion to remand

this matter to the Superior Court of New Jersey, Law Division, Somerset County. ECF No. 8.

For the reasons explained in this Memorandum and Order, the motion to remand is GRANTED.

        This matter was removed from the Superior Court of New Jersey, Law Division,

Somerset County, by counsel for Defendants Somerset County Jail, Warden Paul Kaminski, Lt.

K. Covert, Somerset County Sheriff’s Office, and Sheriff Darrin Russo (collectively referred to

as “Defendants”). As the basis for removal to federal court, Defendants state the following:

               4. This action is a civil action over which this Court has
               original jurisdiction under 28 U.S.C. §1331 and is one which may
               be removed to this Court by Defendants pursuant to 28 U.S.C.
               §1441(a) in that Plaintiff’s Complaint asserts claims arising
               under the Constitution, laws or treaties of the United States.
               Specifically, Plaintiff alleges violations of the Prison Rape

1
  The Court uses Plaintiff’s chosen name and preferred pronoun, and is troubled by Defendants’
use of male pronouns in their brief in opposition to the motion to remand. See ECF No. 13. The
Court refers Defendants to The New Jersey Attorney General’s Law Enforcement Directive
2019-03 (effective June 1, 2020), which provides the following guidance to state and local law
enforcement, including prison officials: “Address individuals using their chosen names that
reflect their gender identity—even if the name is not the one that is recognized on official legal
records and even if that name changes over time—as well as their chosen pronouns[.]” See
https://www.nj.gov/oag/dcj/agguide/directives/ag-directive-2019-3.pdf (last visited May 17,
2021).
                                                1
                Elimination Act of 2003 (“PREA”), 42 U.S.C. § 30301 et seq., by
                allegedly being subject to sexual harassment in the Somerset
                County Jail.
See ECF No. 1, Notice of Removal (emphasis added).

       On October 21, 2020, Defendants filed their Answer. ECF No. 7. On October 26, 2020,

Plaintiff filed a motion to remand this matter to state court, asserting that the claims for relief in

the Complaint arise under state, rather than federal, law. ECF No. 8. Defendants oppose the

motion to remand. ECF No. 13.

       Plaintiff is transgender, and her allegations arise from being classified as male at

Somerset County Jail and being subjected to searches by male guards and harassment by male

prisoners. In the “Jurisdiction” section of the Complaint, Plaintiff states that her claims arise

under state law. See Complaint at ¶ 1. Indeed, the Complaint appears to assert violations of the

New Jersey Law Against Discrimination (“LAD”), N.J.S.A. 10:5-1 to 49, and the New Jersey

Civil Rights Act (“NJCRA”), N.J.S.A. § 10:6–1, et seq. In three paragraphs, the Complaint also

refers to the jail’s duty under the PREA to prevent sexual harassment of prisoners. See id. ¶¶ 39;

41-42. The Complaint also asserts the following:

                45.    The totality of the circumstances in preceding paragraphs
                amounts to violation of Article I, Paragraph 1 of the New Jersey
                State Constitution.
                46.   The totality of the circumstances may also amount to Cruel
                and Unusual incarceration conditions.
Id. ¶¶ 45-46.

       As the basis for removal, the Notice of Removal references alleged violations of the

PREA. In their opposition to Plaintiff’s motion to remand, Defendants now assert that Plaintiff

alleges violations of federal regulations, i.e., PREA, and “cruel and unusual punishment,”

presumably in violation of the Eighth Amendment. See ECF No. 13, Opposition at 5.



                                                   2
       In an action removed to federal court under 28 U.S.C. § 1441, the removing party bears

the burden of showing that federal subject matter jurisdiction exists. Samuel–Bassett v. KIA

Motors Am., Inc., 357 F.3d 392, 396 (3d Cir. 2004); Boyer v. Snap–On Tools Corp., 913 F.2d

108, 111 (3d Cir. 1990). The removal statute is strictly construed against removal and all doubts

are to be resolved in favor of remand. Entrekin v. Fisher Scientific, Inc., 146 F.Supp.2d 594, 604

(D.N.J. 2001); Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 (3d Cir. 1992); Steel Valley Auth.

v. Union Switch & Signal Div., 809 F.2d 1006, 1010 (3d Cir. 1987). Whenever subject-matter

jurisdiction is absent, the district court must remand the case to the state court upon either motion

or sua sponte. 28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that the

district court lacks subject matter jurisdiction, the case shall be remanded.”).

       The Court considers whether any of Plaintiff’s claims arise under federal law. A district

court has original jurisdiction over cases that “arise under” federal law. See 28 U.S.C. § 1331.

For removal to be proper, “a right or immunity created by the Constitution or laws of the United

States must be an element, and an essential one, of the plaintiff's cause of action.” Boncek v.

Pennsylvania R. Co., 105 F. Supp. 700, 705 (D.N.J. 1952) (quoting Gully v. First National Bank,

299 U.S. 109, 112, (1936)). In determining whether a case arises under federal law for the

purpose of removal, courts follow the “‘well-pleaded complaint’ rule.” Franchise Tax Bd. v.

Constr. Laborers Vacation Trust, 463 U.S. 1, 9 (1983). Under this doctrine, “a defendant may

not remove a case to federal court unless the plaintiff’s complaint establishes that the case ‘arises

under’ federal law.” Id. at 10; Dieffenbach v. CIGNA, Inc., 310 F. App’x. 504, 507, 2009 WL

27426, at *2 (3d Cir. 2009). Moreover, under the “well-pleaded complaint” rule, a plaintiff is

ordinarily entitled to remain in state court so long as its complaint does not, on its face,

affirmatively allege a federal claim. See Beneficial Nat'l Bank v. Anderson, 539 U.S. 1, 6 (2003)



                                                  3
(explaining that where “‘the law that creates the cause of action’ is state law,” there is no original

federal jurisdiction “unless it appears that some substantial, disputed question of federal law is a

necessary element of one of the well-pleaded state claims, or that one or the other claim is

‘really’ one of federal law”). 2 Id. at 13.

        Here, Defendants have not established that Plaintiff’s Complaint arises under federal law

or that that the references to the PREA standards and a single reference to “Cruel and Unusual”

incarceration conditions are sufficient to establish federal jurisdiction, particularly where

Plaintiff’s Complaint specifically alleges that the claims for relief arise under state law. See, e.g.,

Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987) (“The well pleaded complaint rule makes

the plaintiff the master of the claim; he or she may avoid federal jurisdiction by exclusive

reliance on state law.”).

        Moreover, there is no private cause of action under PREA, and thus the statute is not a

valid basis for removal jurisdiction. See e.g., 14C Fed. Prac. & Proc. Juris. § 3722.1 (Rev. 4th

ed.) (explaining that “in removed cases in which a state cause of action turns on the meaning of a

federal statutory standard, removal would not be proper if the federal statute did not provide a



2
  The standard for establishing embedded federal question jurisdiction was discussed at length in
Grable & Sons Metal Products, Inc. v. Darue Eng'g & Mfg., 545 U.S. 308 (2005). There, the
Supreme Court held that federal jurisdiction could exist over what would appear to be a state
court claim raising a federal issue if the state law claim “necessarily raise[s] a stated federal
issue, actually disputed and substantial, which a federal forum may entertain without disturbing
any congressionally approved balance of federal and state judicial responsibilities.” Id. at 314.
Grable was a quiet title action filed in state court that was removed to federal court. The Court
found that the plaintiff premised its claim on a disputed federal issue that was an “essential
element” of the action—namely, whether the IRS failed to give adequate notice pursuant to
federal law. Id. at 314–15. The meaning of the federal law was the only factual or legal issue in
dispute in the case and one in which the federal government had a “direct interest in the
availability of a federal forum to vindicate its own administrative action ....” Id. at 315. Further,
the Court found that no congressional approved balance of federal and state judicial
responsibilities would be disturbed since it would be a rare case when a state law quiet title
action raised a substantial and disputed federal issue. See id.
                                                  4
private claim for its violation” and collecting cases.) “While the PREA was intended in part to

increase the accountability of prison officials and to protect the Eighth Amendment rights of

Federal, State, and local prisoners, nothing in the language of the statute establishes a private

right of action.” Walsh v. N.J. Dep’t of Corr., No. 17-2442, 2017 WL 3835666, at *4 (D.N.J.

Aug. 31, 2017) (quoting Amaya v. Butler, No. 16-1390, 2017 WL 2255607, at *5 (S.D. Ill. May

23, 2017)); see also Krieg v. Steele, 599 F. App'x 232, 232 (5th Cir. 2015); Bowens v. Emps. Of

the Dep’t of Corr., No. 14-2689, 2016 WL 3269580, at *3 (E.D. Pa. June 15, 2016), aff’d sub

nom., Bowens v. Wetzel, 674 F. App'x 133, 136 (3d Cir. 2017); Ibrahim v. Meo, No. 20-1705,

2020 WL 6894662, at *2 (D.N.J. Nov. 23, 2020) (finding that the PREA provides no basis for a

stand-alone federal claim and dismissing the PREA claim with prejudice). Thus, the PREA does

not provide a basis for a standalone claim. Bowens v. Wetzel, 674 F. App’x at 137.

        Finally, the fact that Plaintiff could have asserted federal civil rights claims under 42

U.S.C. §1983 does not prevent her from relying exclusively on state law. 3 See Caterpillar, Inc.,

482 U.S. at 392; Vitellaro v. Mayor and Tp. Council of Tp. of Hanover, 09-33 2009 WL

5204771, at *4 (D.N.J. Dec. 23, 2009) (“[Plaintiff] has pleaded alleged violations of her state,

not federal, constitutional rights. That is her right as a plaintiff; she is the master of her

complaint, and is entitled to pursue the remedies available to her under state law”); Concepcion



3
 The Court also notes that any Eighth Amendment claim asserting cruel and unusual punishment
would be subject to sua sponte dismissal because Plaintiff is a pretrial detainee and not a
convicted prisoner. See Natale v. Camden County Correctional Facility, 318 F.3d 575, 581 (3d
Cir. 2003) (“While the Eighth Amendment prohibits the infliction of cruel and unusual
punishment upon prisoners, it applies only “after [the State] has secured a formal adjudication of
guilt in accordance with due process of law.”) (citing City of Revere v. Massachusetts Gen.
Hosp., 463 U.S. 239, 244 (1983)). A pretrial detainee would plead her § 1983 claim based on
conditions of confinement as one based on the Due Process Clause of the Fourteenth
Amendment. See id.


                                                    5
v. CFG Health Systems LLC, No. 13-2081, 2013 WL 5952042, at *3 (D.N.J. Nov. 6, 2013)

(finding that Plaintiff’s inclusion of an NJCRA claim in the Amended Complaint does not

warrant denial of Plaintiff’s Second Motion to Remand for lack of federal jurisdiction).

       For these reasons, the Court agrees with Plaintiff that her Complaint pleads claims that

arise solely under state law, and thus there is no basis for federal jurisdiction pursuant to 28

U.S.C. §1331 or removal pursuant to 28 U.S.C. §1441(a). The Court will therefore grant

Plaintiff’s motion to remand the matter to state court pursuant to 28 U.S.C. § 1447(c).

       IT IS THEREFORE, on this 18th day of May 2021,

       ORDERED that Plaintiff’s motion to remand is GRANTED; and it is further

       ORDERED that the Clerk of the Court shall REMAND this matter to the Superior Court

of New Jersey, Law Division, Somerset County pursuant to 28 U.S.C. § 1447(c); and it is further

       ORDERED the Clerk of the Court shall send a copy of this Memorandum and Order to

Plaintiff at the address on file and CLOSE this case accordingly.




                                                       s/Freda L. Wolfson
                                                       Freda L. Wolfson
                                                       U.S. Chief District Judge




                                                  6
